PER CURIAM.
Petitioner seeks review by petition for writ of certiorari, requesting alternative consideration as a suggestion in prohibition, addressed to a decision of the District Court of Appeal, First District, affirming a decree of adoption entered in the Circuit Court for Bradford County. The petition sets forth no grounds for the exercise of jurisdiction by this court under Article V, Section 4, Florida Constitution, F.S.A. and should accordingly be dismissed ex mero motu.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.